Citation Nr: 0724819	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-44 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disability, with sciatica.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1993 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran has not been prescribed bed rest by a 
physician for her low back disability and her low back 
disability is not manifested by ankylosis. 

2.  The veteran's sciatica is related to her low back 
disability, is wholly sensory and is manifested by pain that 
radiates down her left leg and patchy numbness, but no loss 
of strength or reflex ability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for a rating of 10 percent, but no greater, 
for sciatica have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2006)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
March 2004 letter.  This letter also told the veteran that 
the evidence should show that her service-connected 
disability had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of these elements in a March 2006 
letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issue on appeal in a June 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the March 2004 
and March 2006 letters from the RO generally advised the 
veteran to provide any other evidence or information that 
would support her claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA records.  Also, 
the veteran was provided several VA examinations, and further 
assessment is not necessary to make a decision on the appeal.  
The veteran has not requested VA's assistance in obtaining 
any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine........................................................
.....  100

Unfavorable ankylosis of the entire thoracolumbar 
spine.............................  50

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical 
spine........................................................
...................................  30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
.............................................................
.................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the 
height.......................................................
...........................  10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  he combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.......................................................
..................  40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.......................................................
..................  20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.......................................................
..........  10

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520 (2006). 

Factual Background

The veteran filed her claim for an increased evaluation of 
her low back disability in March 2004.  Shortly thereafter, 
in April 2004, she received a VA examination.  At the time 
the veteran reported that her low back disability had 
continually progressed in severity and pain.  She reported 
temporary relief with injection therapy.  She noted pain in 
the low back, with sciatic distribution down the left 
buttock, thigh and heel.  The veteran was able to walk 
unaided and she denied using a back brace.  She was not 
unsteady and had no history of falling.  The veteran was able 
to perform her normal activities of daily living, but would 
occasionally miss work during a flare up. 

Examination of the low back in April 2004 revealed a normal 
spinal contour and no abnormality.  Range of motion of the 
lumbar spine was very limited.  Flexion was to 10 degrees.  
Extension was to 10 degrees.  Left and right lateral flexion 
was to 20 degrees and left and right rotation was to 20 
degrees.  These measurements were taken in consideration of 
pain on motion.  The veteran stated that she was having an 
"average" day with respect to her low back disability, but 
that lack of endurance and repetition also aggravated her low 
back disability.  She showed resistance to painful motion and 
there were muscle spasms.  There was no postural abnormality, 
fixed deformity, or ankylosis.  Periodic left sciatica was 
noted.  
Of record is an August 2004 treatment note from the Lovelace 
Medical Center.  At the time, the veteran reported a shooting 
and stabbing pain, as an 8/10 in severity.  She stated that 
walking made her pain worse and that hip flexion improved her 
pain.  The physician noted numbness in a patchy distribution 
in her left lower extremity.  She had full range of flexion 
and extension was within functional limits and pain free.  
Extension with bilateral rotation was pain free.  Side 
bending was within functional limits and pain free.  
Bilateral lower extremity strength was 5/5.  The Faber test 
and 90/90 hip compression test was positive on the left.  
Straight leg raising was negative bilaterally.  Deep tendon 
reflexes were +2 and the lower extremities were fully 
sensitive to pinprick and light touch.  The veteran was 
treated with injection therapy.  Other treatment records from 
Lovelace Medical Center contain similar findings.  

Of record is a January 2005 letter authored by a VA physical 
therapist.  The author noted that the veteran was seen weekly 
for physical therapy and that she was prescribed a home 
exercise routine.  She also noted that the veteran has 
constant pain and that she was limited to sitting 30 to 45 
minutes and standing 10 to 15 minutes.  VA medical center 
physical therapy notes related to her treatment confirm these 
findings.  

In May 2005 the veteran offered testimony at an RO hearing.  
At the time, the veteran and her representative noted that 
the veteran was using a back brace and requested that 
attention be given to her sciatica.  The veteran also noted 
interference with her daily activities and that she had 
missed some work due to her low back disability.  

In October 2005, the veteran was once again seen at the VA 
medical center for evaluation of her low back disability.  At 
the time, the examiner noted moderate fatigue, mild weakness 
and mild spasm with pain in the lower lumbar area.  The 
examiner described the pain as severe, frequent and with 
radiation in to the posterior aspect of the left lower limb.  
The left lower extremity was normal with respect to sensation 
of vibration, pain, light touch, position sense and there was 
no abnormal sensation.  The examiner diagnosed chronic, 
severe low back pain which radiated along the posterior 
aspect of the left lower limb. 
In February 2006, the October 2005 VA examination was amended 
to include range of motion measurements for the low back.  
Flexion was to 55 degrees.  Extension was to 15 degrees.  
Bilateral lateral flexion was to 20 degrees and bilateral 
lateral rotation was to 25 degrees.  The examiner took these 
measurements three times and noted increased pain with each 
repetition, but noted that the measurements remained the 
same.  

Of record is an April 2006 letter from a massage therapist 
from Fountain Therapeutic.  The massage therapist noted 
chronic back pain and scoliosis and stated that these 
conditions disrupted the veteran's daily routines and 
sometimes incapacitated her.  The massage therapist lastly 
noted high levels of pain with frequent muscle spasms and 
sciatic nerve.  

Also of record is an April 2006 letter authored by a coworker 
of the veteran.  Her coworker noted that the veteran had 
missed work days, limped, had back pain, and was unable to 
sit or stand for long periods of time.  There is no 
indication in this letter that the author has any medical 
education or experience.  

Analysis

Under the applicable regulations, in order for an evaluation 
in excess of 40 percent to be established, the evidence must 
show unfavorable ankylosis of the entire thoracolumbar spine 
or of the entire spine, or incapacitating episodes, i.e. bed 
rest prescribed by a physician and treatment by a physician.  
With respect to ankylosis, the Board notes that the veteran's 
low back retains a fair amount of range of motion and the 
evidence specifically negates a finding of ankylosis.  With 
respect to incapacitating episodes, the Board finds no 
evidence in the record that the veteran has ever been 
prescribed bed rest by a physician.  The Board realizes that 
the veteran has missed work due to her low back disability, 
but finds that this does not equate to incapacitating 
episodes as defined by regulation.  The Board also notes the 
veteran's, her massage therapist's and her coworker's 
statements regarding incapacitating episodes, but also finds 
that none of these statements is equivalent to bed rest 
prescribed by a physician.  Accordingly, because the evidence 
fails to show ankylosis or incapacitating episodes, an 
evaluation in excess of 40 percent cannot be established.  

Although an evaluation in excess of 40 percent cannot be 
established under the regulations pertaining to disabilities 
of the spine, the veteran's sciatica should be evaluated 
separately.  The veteran's sciatica is left-sided and is 
manifested by pain radiating down the posterior aspect of the 
left lower extremity.  The evidence of record indicates 
numbness in a patchy distribution in this leg with radiation 
of pain, but no loss of strength or reflexes therein.  
Accordingly, because there is radiating pain with some patchy 
numbness and no loss of strength or reflex ability, the Board 
finds that the veteran's sciatica is wholly sensory and 
equates to slight incomplete paralysis of the sciatic nerve, 
which warrants an evaluation of 10 percent.  


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.  

Entitlement to an evaluation of 10 percent, but no greater, 
is granted for sciatica, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


